Name: Commission Regulation (EC) No 1604/94 of 30 June 1994 reintroducing the levying of the customs duties applicable to certain textile products originating in India, Pakistan, Indonesia, Thailand and China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  trade;  trade policy;  economic conditions
 Date Published: nan

 2. 7. 94 No L 168/3Official Journal of the European Communities COMMISSION REGULATION (EC) No 1604/94 of 30 June 1994 reintroducing the levying of the customs duties applicable to certain textile products originating in India, Pakistan, Indonesia, Thailand and China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 (') applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries, extended into 1994 by Council Regulation (EC) No 3668/93 of 20 December 1993 (2), and in particular Article 12 thereof, Whereas, pursuant to Article 10 of that Regulation, preferential tariff treatment shall be accorded from 1 January 1994 ot 30 June 1994 for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries or territories of origin specified in column 5 of the same Annexes ; whereas Article 11 of that Regulation provides that the levying of customs duties may be reintroduced at any time in respect of imports of the products in question as soon as the relevant individual ceilings are reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order Nos Origin Ceiling Date 40.0160 India 50 000 pieces 28 . 2. 1994 40.0220 Pakistan 325 tonnes 30. 4. 1994 40.0240 India 250 000 pieces 28 . 2. 1994 40.0240 Indonesia 250 000 pieces 28 . 2. 1994 40.0350 Thailand 132 tonnes 30. 4. 1994 40.0360 Indonesia 29 tonnes 28. 2. 1994 40.0360 China 6 tonnes 28 . 2. 1994 40.0370 Pakistan 193 tonnes 30. 4. 1994 40.0390 Pakistan 51 tonnes 28. 2. 1994 40.0390 India 51 tonnes 28. 2. 1994 40.0400 India 19 tonnes 28 . 2. 1994 40.0590 China 31 tonnes 28. 2. 1994 40.0650 China 17 tonnes 30. 4. 1994 40.0650 Pakistan 83 tonnes 30. 4. 1994 40.0680 India 46 tonnes 30. 4. 1994 40.0750 China 1 000 pieces 30. 4. 1994 40.0750 India 5 000 pieces 30. 4 . 1994 40.0760 Pakistan 85 tonnes 28 . 2. 1994 40.0840 India 8 tonnes 31 . 3 . 1994 42.1180 China 8 tonnes 31 . 3 . 1994 Whereas it is appropriate to reintroduce the levying of customs duties for the products in question, (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338, 31 . 12. 1993, p. 22. 2. 7. 94No L 168/4 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 As from 5 July 1994 the levying of customs duties, suspended from 1 January 1994 to 30 June 1994 pursuant to Council Regulation (EEC) No 3832/90, shall be reintroduced on imports into the Community of the products indicated in the table below : Order No Category (Unit) CN code Description Origin 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, India (1 000 pieces) 6203 12 00 other than knitted or crocheted, of 6203 19 10 wool , of cotton or of man-made fibres, 6203 19 30 excluding ski suits ; Men's or boys' 6203 21 00 tracksuits with lining, with an outer 6203 22 80 shell of a single identifical fabric, of 6203 23 80 cotton or of man-made fibres 6203 29 18 6211 32 31 6211 33 31 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres Pakistan (tonnes) 5508 10 19 not put up for retail sale 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 3210 5509 32 90 5509 41 10 5509 41 90 5509 4210 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, India (1 000 pieces) 6107 22 00 bathrobes, dressing gowns and similar Indonesia 6107 29 00 articles, knitted or crochetedes 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, 6108 31 90 pyjamas, negliges, bathrobes, dressing 610832 11 gowns and similar articles, knitted or 6108 32 19 crocheted 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Official Journal of the European Communities No L 168/52. 7. 94 Order No Category (Unit) CN code Description Origin 40.0350 35 5407 10 00 Woven favrics of synthetic fibres Thailand (tonnes) 5407 20 90 (continuous), other than those for tyres 5407 30 00 of category 114 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 4410 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 40.0360 36 5408 10 00 Woven fabrics fo continuous artifical Indonesia (tonnes) 5408 21 00 fibres, other than those for tyres of China 5408 22 10 category 114 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 40.0370 37 5516 11 00 Woven fabrics of artificial staple fibres Pakistan (tonnes) 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 551624 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 No L 168/6 Official Journal of the European Communities 2. 7. 94 Order No Category (Unit) CN code Description Origin 40.0390 39 6302 51 10 Table linen, toilet and kitchen linen, Pakistan (tonnes) 6302 51 90 other than knitted or crocheted, other India 6302 53 90 than of terry towelling or similar terry ex 6302 59 00 fabrics of cotton 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) India (tonnes) ex 6303 92 90 interior blinds, curtain and bed valances ex 6303 99 90 and other furnishing articles, other than knitted or crocheted, of wool, of cotton 6304 19 10 or of a man-made fibres ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 40.0590 59 5702 10 00 Carpets and other textile floor coverings China (tonnes) 5702 31 10 other than the carpets of category 58 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 4210 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 570410 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 40.0650 65 5606 00 10 Knitted or crocheted fabric other than China (tonnes) of categories 38 A and 63, of wool , of Pakistan ex 6001 10 00 cotton or of a man-made fibres 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 2. 7. 94 Official Journal of the European Communities No L 168/7 Order No Category (Unit) CN code Description Origin 40.0650 ex 6002 10 10 (cont'd) 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 4210 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0680 68 6111 10 90 Babies' garments and clothing India (tonnes) 61 1 1 20 90 accessories, excluding babies ' gloves, 6111 30 90 mittens and mitts of categories 10 an ex 61 1 1 90 00 87, and babies' stockings, socks and £9nq . n nn sockettes, other than knitted or ex 6209 20 00 crocheted of category 88 ex 6209 30 00 ex 6209 90 00 40.0750 75 6103 11 00 Men's or boys' knitted or crocheted China (1 000 pieces) 6103 12 00 suits and ensembles, of wool, of cotton India 6103 1900 or of man-made fibres, excluding ski 6103 21 00 suits 6103 22 00 6103 23 00 6103 29 00 40.0760 76 6203 22 10 Men's or boys' industrial or Pakistan (tonnes) 6203 23 10 occupational , clothing, other than 6203 29 1 1 knitted or crocheted ; women's or girls' 6203 32 10 aprons, smock-overals and other 6203 33 10 industrial or occupational clothing, 6203 39 1 1 other than knitted or crocheted 6203 42 11 6203 42 51 6203 43 11 , , 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 No L 168 /8 Official Journal of the European Communities 2. 7 . 94 Order No Category (Unit) CN code Description Origin 40.0840 84 6214 20 00 Shawls, scarves, mufflers, mantillas, veils India (tonnes) 6214 30 00 and the like other than knitted 6214 40 00 crocheted, of wool, of cotton or 6214 90 10 man-made fibres 42.1180 118 6302 29 10 Table linen, toilet linen and kitchen China (tonnes) 6302 39 10 linen of flax or ramie, other than 6302 39 30 knitted or crocheted 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Christiane SCRIVENER Member of the Commission